UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7734



BILLY G. ASEMANI,

                Petitioner - Appellant,

          v.


ATTORNEY GENERAL OF THE UNITED STATES; SECRETARY OF THE
DEPARTMENT OF HOMELAND SECURITY,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-02969-RDB)


Submitted:   August 25, 2008              Decided:   September 8, 2008


Before MOTZ and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy G. Asemani seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2241 (2000) petition.

Asemani seeks a declaration that the Attorney General is the proper

respondent in his § 2241 proceedings.          In the underlying petition,

he requested that the Attorney General notify the Maryland State

Division of Corrections that Asemani will not be taken into federal

custody for removal purposes following completion of his state

sentence because he is a United States national.                    He denies,

however, that his § 2241 petition is an effort to seek review of

his removal proceedings, and he seeks no relief from Maryland

prison    officials.       Because    the   relief   sought    by   Asemani   is

inextricably intertwined with his removal proceedings, and the

district court did not have jurisdiction over those proceedings, it

properly declined to issue an advisory opinion regarding the proper

respondent or Asemani’s nationality.           Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented      in    the

materials      before   the   court   and   argument   would    not   aid     the

decisional process.

                                                                      AFFIRMED




                                       2